 AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                               Page 1of1

··~ -~

                                        UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                JUDGMENT IN A CRIMINAL CASE
                                         V.                                   (For Offenses Committed On or After November I, 1987)



                     Christian Cristobal-Jacinto                              CaseNumber: 3:19-mj-21176




 REGISTRATION NO. 83750298                                                                                 ~AAR   0 8 2019
 THE DEFENDANT:
                .                          .                                                      CLERK, U.S. DISTRICT COURT
  1ZJ pleaded gmlty to count(s) 1 of Complamt                                                         R ;.·I R!CT OF CALIFORNIA
                                                                                                                        !)f=OUTY
  D was found guilty to count(s)
       after a plea of not guilty.                                                     1 ,- •.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the·following offense(s):

 Title & Section                        Nature of Offense                                                       Count Number(s)
 8:1325                                 ILLEGAL ENTRY (Misdemeanor)                                             1

  D The defendant has been found not guilty on count(s)                   ~~~~~~~~~~~~~~~~~~~-




  0 Count(s)                                                                  dismissed on the motion of the United States.

                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:

                                   0 TIME SERVED                          ~           ~                            days

  IZI Assessment: $10 WAIVED IZI Fine: WAIVED
  IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
  D Court recommends defendant be deported/removed with relative,                            charged in case


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                           Thursday, March 7, 2019
                                                                           Date of Imposition of Sentence
                                                                                                             -
          '
 Received\,--                 0
        busM                 (
                              '-.....




 Clerk's Office Copy                                                                                                      3:19-mj-21176
